Citation Nr: 1424759	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran's net worth is a bar to receipt of nonservice-connected pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Fateh S. Dhillon, Agent


WITNESSES AT HEARING ON APPEAL

Appellant's son and daughter-in-law



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to October 1945.  He died in April 2013, and the appellant is his surviving spouse.

At the time of the Veteran's death, a claim of entitlement to eligibility nonservice-connected pension benefits based on the need for aid and attendance was pending.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing the claim, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West Supp. 2013).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  Id.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The case was certified to the Board by the San Diego, California Regional Office (RO).

Review of the documents in the Veterans Benefits Management System paperless claims processing system reveals a March 2014 letter regarding the substitution of the appellant in the current claim.  The Board also notes that this claim was processed in part using the Virtual VA electronic claims file; accordingly, any future consideration of the appellant's case should be applied to these electronic records as well as to the paper claims file.

The Veteran's son presented testimony before the undersigned at an April 2013 video conference hearing held with the San Diego, California RO.  The hearing transcript has been associated with the electronic claims file.

The appellant raised the issue of entitlement to a burial allowance in her May 2013 claim, but this issue does not appear to have been yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in September 1915, had a total net worth of $28,233.33 in August 2010.

2.  At time the Veteran filed the August 2010 claim, he had a life expectancy of 3.2 years.

3.  The cost of the Veteran's reasonable maintenance exceeded his income by $1,541.64 a month.

4.  Given the Veteran's life expectancy and potential rate of depletion, his total net worth was estimated to be reduced to $0.00 during his lifetime.






CONCLUSION OF LAW

The Veteran's net worth did not preclude the payment of nonservice-connected pension benefits based on the need for aid and attendance.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

Basic entitlement to nonservice-connected disability pension benefits exists if all requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.

Pension will be denied (or discontinued) when the corpus of the estate of a veteran, or, if married, the corpus of the estates of a veteran and his spouse is such that under all the circumstances, including consideration of the annual income of a veteran and his spouse, it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for a veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  
See 38 C.F.R. § 3.250(b)(1).

In this case, the Veteran filed a claim for VA nonservice-connected disability pension benefits in August 2010.  In April 2011, the RO granted basic eligibility to pension benefits based on the need for aid and attendance because the Veteran had active military service for 90 days or more during a time of war and his July 2010 evaluation showed that he was unable to maintain his own hygiene or manage medication and finances without the assistance of others.  See 38 U.S.C.A. §§ 1502, 1521(j).  A finding of incompetency was also proposed at that time.  The RO ultimately denied the Veteran's claim, however, on the basis that his net worth was sufficient to meet his living expenses.  The Veteran expressed disagreement, contending that the majority of his estate had been either gifted to his children or placed in a non-transferrable, irrevocable retirement annuity and that the remaining corpus of his estate would be soon depleted for his reasonable maintenance during his lifetime.

In an April 2011 Corpus of Estate determination, the Veteran was found to have assets of $28,239.04 in stock and $237,704.50 in other assets.  The Veteran's Social Security Administration (SSA) income was $2,160.30 per month, with $1,652.57 per month in other income, totaling $3,813.87 per month.  His monthly expenses were totaled at $5,355.51 per month, and of that $3,144.50 was for medical expenses.  It was on the basis of these net worth and income calculations that the RO denied the Veteran's claim.

In a response to the RO's denial of the claim, the Veteran stated that the RO had miscalculated his net worth.  He wrote that $40,000 of his savings had been gifted to his son and that he had relinquished all rights of ownership to this property and was entitled to no benefits to them.  May and June 2010 receipts verifying the bank deposits were submitted.  The Board notes that a veteran may reduce net worth by transferring property to another person outside the claimant's household if there has been an actual relinquishment of rights to the property.  See VA Adjudication Manual M21-1MR (M21-1MR), Part V, Subpart iii, Chapter 1, Section I (65).  It therefore finds that the Veteran's gifting of his property to his son does reduce his total net worth by the gifted amount.

The Veteran also reported having a current net worth of $28,233.33 at the time he first applied for pension.  He reported that his current income was $3,896, which included income from his retirement annuity.  His annual unreimbursed medical expenses were $3,896, and his other living expenses totaled $1,316 per month.  The Veteran had been cared for in an assisted living facility, and the Board finds no reason to believe that his reported maintenance expenses were not reasonable.

In the June 2012 statement of the case, it appears the RO acknowledged the gift to the Veteran's son, but nevertheless calculated the Veteran's net worth, not including stock, as $160,448.86.  This amount consisted primarily of the Veteran's retirement annuity, which the RO stated was "considered to be liquid and available for your immediate use."  The RO therefore again denied the Veteran's claim on the basis of excessive net worth.

The Veteran has submitted written statements explaining that he and his wife purchased an annuity retirement plan for $193,500 in May 2010.  The details of the Veteran's retirement annuity contract indicate that he and his wife were to receive fixed sum payments for a period of 10 years.  The annuity is stated to be "non-transferable, non-assignable, non-commutable, non-surrenderable, totally and permanently irrevocable, and has no cash value."  Statements submitted by the representative also indicate that the Veteran's annuity cannot be converted to cash at any time during the life of the annuitants, the Veteran and his surviving spouse, that it was non-transferable and had no market value, and the monthly payments were already being counted towards income, and therefore cannot doubly be counted as an asset as well.

After reviewing the evidence of record, the Board agrees with the appellant that monthly payments from the annuity have been counted in the Veteran's monthly income, and should not be counted as part of his net worth.  Income received from retirement programs and funds are specifically listed as countable income in determining pension.  M21-1MR, Part V, Subpart iii, Chapter 1, Section I (56)(a),(e).  By way of comparison, the M21-1MR goes on to state that when considering non-retirement annuities, only the portion of the payments that comes from interest should be considered income if the purchase of the annuity was already considered part of net worth.  M21-1MR, Part V, Subpart iii, Chapter 1, Section I (56)(d).  It would therefore be greatly inequitable to consider the principle of the Veteran's annuity as both his net worth as well as part of his monthly income.

The Board therefore finds the Veteran's net worth to be $28,233.33 at the time that he first applied for pension.  As reported by his son at the Board hearing in April 2013, this amount had decreased to approximately $14,000.  At the time the Veteran applied for pension in August 2010, the appellant was 94 years old.  He therefore was estimated to have a life expectancy of 3.2 years.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section J (Life Expectancy Table for Net Worth Determinations).  The Veteran's income, as calculated by the April 2011 Corpus of Estate Determination, was $3,813.87 per month, $1,541.64 less than his monthly expenses of $5,355.51 per month.  At that rate of expenditure, the Veteran would have depleted his initial net worth of $28,233.33 in approximately 18 months.  Taking into account the Veteran's estimated life expectancy at that time and potential rate of net worth depletion, the Board finds that a reasonable estimation done at that time would have found that his total net would have been reduced to $0.00 during his lifetime.  It is therefore reasonable to expect that the corpus of the Veteran's estate would have been sufficiently consumed for his maintenance.

Finally, the Board finds that the Veteran's annual income was not in excess of the maximum annual pension rate.  When determining countable income, medical expenses in excess of five percent of the maximum annual pension rate, which have been paid by the appellant, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2013).  In April 2011, the Veteran's monthly income was determined to be $3,813.87, and his monthly medical expenses were $3,144.50.  Excluding medical expenses from income, the Veteran's yearly countable income was $8,032.44, which is less than $23,396, the Maximum Annual Pension Rate at that time for a Veteran with one dependent and the need for aid and attendance.

For these reasons, the Board finds that the Veteran's net worth was not excessive, given his life expectancy, and that he met all other requirements for basic eligibility to pension.  Accordingly, the Board finds that the Veteran's net worth was not a bar to basic entitlement to pension benefits based on a need for aid and attendance.




ORDER

The Veteran's net worth was not a bar to pension entitlement; to this extent he was eligible for nonservice-connected pension benefits based on the need for aid and attendance.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


